Freda W. Sandrich v. Commissioner. Estate of Mark R. Sandrich, Freda W. Sandrich, Executrix v. Commissioner.Freda W. Sandrich v. CommissionerDocket Nos. 5372, 5373.United States Tax Court1946 Tax Ct. Memo LEXIS 168; 5 T.C.M. (CCH) 570; T.C.M. (RIA) 46144; June 13, 1946*168  Adrian A. Kragen, Esq., 610 Pacific Mutual Bldg., Los Angeles, Calif., for the petitioners. A. J. Hurley, Esq., for the respondent.  VAN FOSSAN Supplemental Memorandum Opinion VAN FOSSAN, Judge: On April 1, 1946, Memorandum Opinion [page 234 herein] was entered in these cases and on May 14, 1946, pursuant to motion by the petitioners, an order was entered reopening the proceedings for the limited purpose of receiving a proposed stipulation of the parties as to certain facts, and thereupon for reconsideration of the opinion with respect to an item styled "Story preparation." The stipulation above referred to was filed and is in the following form: IT IS HEREBY STIPULATED AND AGREED between the parties hereto that the following statements are true: 1. That the sum of $3,361.49 claimed by petitioners as "Story Preparation" expenses in their returns for the year 1941, the sum of $2,250.00 was salary paid to Zion Myers for services as a writer, and said $2,250.00 did not represent any part of the claimed deduction for business use of the home. 2. That of the sum of $3,361.49 claimed by petitioners as "Story Preparation" expenses in their returns for the year*169  1941, the sum of $1,111.49 was claimed by petitioners as a deduction for the business use of the home. This was the only amount claimed by petitioners for the business use of the home and respondent disallowed this entire amount.  The original record left uncertain the question of the amounts that made up the item "story preparation" and the Court accordingly sustained the Commissioner's finding. The lack in the testimony is now supplied by the stipulation of the parties and, in justice, we give reconsideration to the item. In our original opinion we recognized the merit of the petitioners' claim for a deduction for "story preparation." The decedent was obliged to use his home extensively as an office or work-shop in the course of his business duties as a producer-writer-director of motion pictures. Because of this fact he incurred extra expenses furnishing meals to authors, writers and agents of others. It was seldom that the decedent was without guests, the number varying from four to seven persons. The total expense of maintaining decedent's household for the taxable year was $11,111, of which he allocated $1,111.49 to business use. On the record made the allocation was justified*170  and eminently fair. The deduction is accordingly allowed. The original opinion is amended to the extent of allowing the above deduction. In all other respects it is affirmed. Decisions will be entered under Rule 50.